OPINION OF THE COURT
Memorandum.
Order reversed and summary judgment granted to defendant tenant. The disputed lease term may, of course, be viewed in the context of surrounding circumstances. It is the rare *793writing that requires no interpretation. (3 Corbin, Contracts, § 535; Restatement, Contracts 2d, § 228, Comment b; § 238, Comment b [Tent Draft No. 5]; cf. Hotel Credit Card Corp. v American Express Co., 13 AD2d 189, 193.) The point is, however, that even in light of all the surrounding circumstances, the highly probable inference is that "the rental under this lease” was intended to mean the rent stipulated for the first year. If the landlord intended otherwise, it should have been made explicit. In the absence of the tender of extrinsic evidence to establish otherwise, the court establishes the meaning of the provision in question from within the four corners of the agreement and the general circumstances of the relation between the parties, including the subject matter of the agreement (Mallad Constr. Corp. v County Fed. Sav. & Loan Assn., 32 NY2d 285, 290-291; Cushman & Wakefield v Dollar Land Corp., 36 NY2d 490, 494-495; Matter of Surrey Strathmore Corp. v Dollar Sav. Bank, 36 NY2d 173, 176-177).